Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-28-1995

United States of America v. Sabarese
Precedential or Non-Precedential:

Docket 95-5160




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"United States of America v. Sabarese" (1995). 1995 Decisions. Paper 300.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/300


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                          No. 95-5160


                    UNITED STATES OF AMERICA

                                 v.

                     THEODORE M. SABARESE,

                                          Appellant.




         On Appeal from the United States District Court
                 for the District of New Jersey
            (D.C. Criminal Action No. 93-cr-00389-1)



                                      Argued October 19, 1995

          Before: SCIRICA, COWEN and ROTH, Circuit Judges




                            O R D E R


          IT IS ORDERED that the slip opinion in the above case,

filed on November 28, 1995, be amended as follows (all page

references are to the slip opinion):

          On page 3, line 7, delete the words "After his

conviction" and replace with the word "Thereafter";

          On page 3, line 9, before the word "returned" insert

the words "that had been"; and




                                                                 1
           On Page 3, line 10, delete the word "was" and insert

the words "had been".   The sentence should now read:
          Thereafter in Pennsylvania, Sabarese entered a
          guilty plea on a one-count indictment that had
          been returned against him in Connecticut. The
          Connecticut case had been transferred to the
          Eastern District of Pennsylvania where the judge
          sentenced Sabarese on the two Pennsylvania counts
          and the one Connecticut count.


           On page 3, line 25, delete the words "After he was

convicted and", and insert the words "Before being".   The

sentence should now read:
               Before being sentenced in Pennsylvania,
          Sabarese pled guilty to the charges brought
          against him in New Jersey.


                                     By the Court,



                                        /s/ Jane R. Roth
                                             Circuit Judge


Dated:   January 22, 1996




                                                                  2